Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William E. Alton, III, appeals the district court’s orders denying relief on his complaint alleging violations of 42 U.S.C. § 1983 (2006), the Americans with Disabilities Act, and the Rehabilitation Act, and granting in part and denying in part his motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alton v. Warden, No. 8:12-cv-01164-WMN, 2013 WL 1183366 (D. Md. filed Mar. 19, 2013, entered Mar. 20, 2013; filed Apr. 17, 2013, entered Apr. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.